PER CURIAM.
The appellant, Abraham Trotter, challenges his judgments and sentences rendered after a jury trial for sexual battery,1 burglary with an assault and battery,2 and aggravated assault with a deadly weapon.3 We reject his contentions in support of reversal and affirm his convictions. We determine, however, that the trial court erred in imposing consecutive habitual felony offender sentences4 for burglary and aggravated assault because the record clearly shows that these crimes occurred during one criminal episode. E.g., Cain v. State, 642 So.2d 87 (Fla. 2d DCA 1994). Thus, this enhanced sentencing scheme is in violation of Hale v. State, 630 So.2d 521 (Fla.1993). Dietrich v. State, 635 So.2d 148 (Fla. 2d DCA 1994).
Accordingly, we remand for the entry of a sentencing order reflecting that these two sentences are to be served concurrently. The appellant need not be present for the correction of the sentencing order.
Affirmed in part, reversed in part, and remanded for new sentencing order.
CAMPBELL, A.C.J., and PARKER and LAZZARA, JJ., concur.

. § 794.011(3), Fla.Stat. (1991).


. § 810.02(2)(a), Fla.Stat. (1991).


. § 784.021(l)(a), Fla.Stat. (1991).


. § 775.084(4)(a), Fla.Stat. (1991).